293 U.S. 311 (1934)
IRVING TRUST CO., TRUSTEE IN BANKRUPTCY,
v.
BOWDITCH ET AL.
No. 173.
Supreme Court of United States.
Argued November 6, 1934.
Decided December 3, 1934.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
*312 Mr. Lester D. Melzer, with whom Mr. Irving L. Ernst was on the brief, for petitioner.
Mr. Burton E. Eames for respondents.
MR. JUSTICE ROBERTS delivered the opinion of the Court.
This case is ruled by No. 22, Irving Trust Co. v. A.W. Perry, Inc., decided this day, ante, p. 307. The stipulation in the lease is in all pertinent respects similar to that involved in No. 22. The judgment of the Circuit Court of Appeals, affirming an order of the District Court admitting proof of claim, was therefore right, and is
Affirmed.